IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-41251
                           Summary Calendar


KARL GAYWIN ACLESE,

                                          Plaintiff-Appellant,

versus

JON CARONA; ALTON BAISE,

                                          Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:96-CV-383
                        - - - - - - - - - -
                         December 14, 2000

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Karl Gaywin Aclese, who is now a federal prisoner (# 04193-

078), appeals the district court’s order granting the defendants’

motion for summary judgment on the basis of qualified immunity.

Aclese contends that the district court erred.

     Aclese has alleged that the defendant law-enforcement

employees violated his Fourth Amendment and due process rights

when they stopped his car and arrested him pursuant to a federal

warrant, impounded the car despite his request that it be towed

to a private lot, performed an illegal inventory search of the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                            No. 99-41251
                                - 2 -

car, and convinced a state judge to issue a search warrant for

his home based on these alleged actions.

     No genuine issue of material remained with respect to the

district court’s granting of summary judgment on the basis of

qualified immunity.    Kipps v. Caillier, 197 F.3d 765, 768 (5th

Cir. 1999), cert. denied,       S. Ct.     (U.S. Oct. 2, 2000, No.

99-1862), 2000 WL 693829; Celotex Corp. v. Catrett, 477 U.S. 317,

325 (1986).    Aclese failed to show that his arrest pursuant to a

facially valid arrest warrant violated his clearly established

rights.    See Vance v. Nunnery, 137 F.3d 270, 276 n.3 (5th Cir.

1998).    Even if Aclese’s disputed allegations regarding the

seizure of his car and the inventory search are true, the

officers involved did not violate his clearly established rights

because, under local regulations, they were authorized to conduct

an inventory search of his car regardless whether they impounded

the car.    See Colorado v. Bertine, 479 U.S. 367, 371 (1987);

South Dakota v. Opperman, 428 U.S. 364, 370 (1976).    See also

United States v. Privett, 68 F.3d 101, 103-04 (5th Cir. 1995).

Aclese’s conclusional and speculative allegations about the

validity of the search warrant preclude relief on his claim

relating to the search of his residence.    See Franks v. Delaware,

438 U.S. 154, 171-72 (1978).    His assertions that a state judge

and state officers violated Federal Rules of Criminal Procedure

in the issuance and execution of that warrant are frivolous.

See United States v. Rivas, 99 F.3d 170, 176 (5th Cir. 1996).

     Aclese’s motion for appointment of counsel is DENIED.

     AFFIRMED.